DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with  Emily White at (972) 628-3605 on 03/08/2022.
The application has been amended as follows: 
Claims 2 and 11 are cancel.
1. (Currently Amended) A method for indicating a change in multi-radio access technology (RAT) dual connectivity (MR-DC) capability by a user equipment (UE), the method comprising:
detecting, by the UE, a change in the MR-DC capability of the UE;
identifying, by the UE, an operation mode of the UE, the operation mode being one of an idle mode and a connected mode;
in response to the operation mode being the idle mode:
detecting, by the UE, an event,
identifying a validity of the change in the MR-DC capability of the UE after detecting the event, and
providing, to a first network node, information indicating that the MR-DC capability of the UE is changed based on a result of the identification; and
in response to the operation mode being the connected mode:

 providing, to the first network node, the information indicating the change in the MR-DC capability of the UE based on the UE-assistance information in response to identifying that the UE-assistance information is configured by the first network,
wherein the event comprises an event related to at least one of a mobile originated request, a mobile terminated request, a data request, a signaling request, and a short message service (SMS) request.

Claim 10. (Currently Amended) A user equipment (UE), comprising:
 a transceiver; and 
at least one processor coupled with the transceiver and configured to: 
detect a change in multi-radio access technology (RAT) dual connectivity (MR- DC) capability of the UE, 
identify an operation mode of the UE, the operation mode being one of an idle mode and a connected mode, 
in response to the operation mode being the idle mode:
 detect an event, 
check a validity of the change in the MR-DC capability of the UE after detecting the event, and 
provide, to a first network node, information to indicate the MR-DC capability of the UE is changed based on a result of the check, and 
in response to the operation mode being connected mode: 

provide, to a first network node, information indicating the change in the MR-DC capability of the UE based on the UE-assistance information in response to identifying that the UE-assistance information is configured by the first network node,
wherein the event comprises an event related to at least one of a mobile originated request, a mobile terminated request, a data request, a signaling request, and a short message service (SMS) request.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-10 and 12-20 are allowance according to Applicant Remarks filed on 12/29/2021 and further an examiner amendment attached hereto.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/           Primary Examiner, Art Unit 2641